68 Cal. App. 3d 796 (1977)
137 Cal. Rptr. 433
In re the Marriage of SUZAN E. and RICHARD A. URBAND.
SUZAN E. URBAND, Respondent,
v.
RICHARD A. URBAND, Appellant.
Docket No. 39717.
Court of Appeals of California, First District, Division Four.
March 8, 1977.
*797 COUNSEL
Thorne, Clopton, Herz, Stanek & Manchester and Richard W. Herz for Appellant.
Brewer & Kleiman and George W. Brewer for Respondent.
OPINION
THE COURT.[*]
Richard A. Urband appeals from that part of a decree of marital dissolution which awarded to Suzan E. Urband custody of the parties' nine-year-old daughter and three-year-old son.
(1) Richard contends that the custody award was an abuse of discretion; the argument is that Suzan's religious belief as a member of the Jehovah's Witnesses sect render her unfit to have custody. Specifically, it is complained that she would not consent to a blood transfusion if some future hypothetical accident or illness created a medical necessity for such treatment, that she would not permit the children to participate *798 in competitive sports, and that she would not permit them to participate conventionally in certain holidays. This contention cannot be sustained. There was uncontradicted evidence that Suzan is a devoted mother. There was no compelling evidence that her religious beliefs and observances would be harmful to the children. The report of the probation officer recommended that the children be placed with her. (2) The determination of child custody rests with the discretion of the trial court; such an exercise of discretion is not to be disturbed on appeal in the absence of a showing of abuse. (Holsinger v. Holsinger (1955) 44 Cal. 2d 132, 135 [279 P.2d 961]; also see Cory v. Cory (1945) 70 Cal. App. 2d 563 [161 P.2d 385].)
The judgment is affirmed.
NOTES
[*]   Before Caldecott, P.J., Christian, J., and Emerson, J.[]

[] Retired judge of the superior court sitting under assignment by the Chairman of the Judicial Council.